          Case 2:11-cv-01805-RFB-CWH Document 543 Filed 08/13/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar No. 14853
 3
   BRIANNA SMITH
 4 Nevada Bar No. 11795
   Assistant United States Attorney
 5 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 6 Telephone: 702-388-6336
   Brianna.Smith@usdoj.gov
 7
   Attorneys for the United States
 8

 9                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10
                                                      Case No. 2:11-cv-01805-RFB-CWH
11 ROSEMARY GARITY,
                                                      Federal Defendant’s Response to
12                 Plaintiff,                         Plaintiff’s Motion to Enforce
13          v.                                        Compliance with Court Order (ECF
                                                      No. 542)
14 USPS PMG MEGAN J. BRENNAN,

15                 Defendant.
16

17          Plaintiff’s moves for contempt and to compel payment for “contempt of the Court’s

18 Order [ECF No. 48, 513].” ECF No. 542. She further seeks, without providing any basis,

19 interest at the rate of 5%.

20          Plaintiff’s motion should be denied. Defendant’s counsel attempted to explain to

21 Plaintiff prior to the filing of this motion that once the costs are awarded, the judgment

22 would be amended, and then the Defendant will issue payment on the full amended

23 judgment. Plaintiff elected to file this motion presumably dissatisfied with that response.

24 However, Plaintiff cites no basis in the law or Federal Rules (and Defendant can find none)

25 to support her argument that Defendant is in contempt or that it should issue part of the

26 payment when the judgment will certainly be amended to add in the additional costs and

27 allowable interest. In fact, parsing out partial payment is not possible where interest is

28 based on the judgment amount and would indeed cause confusion in how that would be
        Case 2:11-cv-01805-RFB-CWH Document 543 Filed 08/13/21 Page 2 of 2



1 calculated if there was a partial payment. Plaintiff’s request also seeks to unnecessarily

2 burden the Defendant to issue two payments when the costs will be determined by this

3 Court soon enough. Accordingly, the Court should deny the motion.

4         Respectfully submitted this 13th day of August 2021.
5
                                                      CHRISTOPHER CHIOU
6                                                     Acting United States Attorney
7                                                     /s/ Brianna Smith
                                                      BRIANNA SMITH
8                                                     Assistant United States Attorney
9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                  2
